     Case: 1:20-cv-01036 Document #: 26-1 Filed: 03/19/20 Page 1 of 2 PageID #:2051




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

GENERAL TOOLS & INSTRUMENTS, LLC,

         Plaintiff,                                               Case No.: 1:20-cv-01036

v.                                                                Judge Jorge L. Alonso

THE PARTNERSHIPS AND UNINCORPORATED                               Magistrate Judge Susan E. Cox
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

         Defendants.


                                 DECLARATION OF SERVICE

        I, Keith A. Vogt, of Chicago, Illinois, declare as follows:

        1.       I am an attorney at law, duly admitted to practice before the Courts of the State of

Illinois and the United States District Court for the Northern District of Illinois. I am one of the

attorneys for Plaintiff, General Tools & Instruments, LLC (“General Tools” or “Plaintiff”).

Except as otherwise expressly stated to the contrary, I have personal knowledge of the following

facts and, if called as a witness, I could and would competently testify as follows:

        2.       This Court entered an Order permitting Plaintiff to complete service of process to

Defendants pursuant to Federal Rule of Civil Procedure 4(f)(3) by electronic publication at the

Defendant Domain Names which are transferred to Plaintiff’s control and/or by sending an e-

mail to the e-mail addresses identified in Exhibit 3 to the Declaration of RALPH MALLOZZI

and any email addresses provided for Defendants by third parties that includes a link to said

website.

        3.       I hereby certify that on March 19, 2020, I sent an e-mail containing a copy of the

Complaint, TRO and Summons to the e-mail addresses associated with an Amazon Payments,

Inc. (“Amazon”), ContextLogic, Inc. (“WISH”), eBay, Inc. (“eBay”), PayPal, Inc. ("PayPal"),
  Case: 1:20-cv-01036 Document #: 26-1 Filed: 03/19/20 Page 2 of 2 PageID #:2052




and Tophatter, Inc. (“Tophatter”) accounts identified in Exhibit 3 to the Declaration of RALPH

MALLOZZI.

       4.      I hereby certify that on or before March 19, 2020, I electronically published the

Complaint, TRO and Summons on a website.

       5.      I hereby certify that on March 19, 2020, I sent an e-mail containing a copy of the

Complaint, TRO and Summons to the e-mail addresses associated with the Amazon, WISH,

eBay, PayPal, and Tophatter accounts identified in Exhibit 3 to the Declaration of RALPH

MALLOZZI and any email addresses provided for Defendants by third parties that includes a

link to said website.

       6.      The completed Return of Service form is attached hereto.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on March 19, 2020, at Chicago, Illinois.


                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt, esq.
                                                     ATTORNEY FOR PLAINTIFF




                                                 2
